DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response Dated December 15, 2020
In the Response dated December 15, 2020, claims 1, 3, 5-7, 17, 19-20, 23, 25-28, and 31-32 were amended. Claims 1, 3-7, 9, 17, 19-20, 23, 25-28, and 31-32 are pending. An action on the merits of claims 1, 3-7, 9, 17, 19-20, 23, 25-28, and 31-32 is contained herein.
The objection to claim 5 has been rendered moot in view of Applicant’s amendment dated December 15, 2020.
The rejection of claims 1, 3-7, and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been rendered moot in view of Applicant’s amendment dated December 15, 2020.
The rejection of claims 17, 19-20, 23, 25-28, and 31-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been rendered moot in view of Applicant’s amendment dated December 15, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19-20, 23, 25-28, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Step (c) of claim 17 reads upon a coupling step employing a compound of the formula

    PNG
    media_image1.png
    257
    265
    media_image1.png
    Greyscale
.
Certain moieties of the compound have been replaced with “■” rendering the metes and bounds of said compound unclear. Thus, the metes and bounds of the claims 17, 19-20, 23, 25-28, and 31-32 are unclear.

Conclusion
Claims 1, 3-7, 9, 17, 19-20, 23, 25-28, and 31-32 are pending. Claims 17, 19-20, 23, 25-28, and 31-32 are rejected. Claims 1, 3-7, and 9 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655.  The examiner can normally be reached on Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/